               Case 2:20-cv-01629-MJH Document 1 Filed 10/27/20 Page 1 of 12




                     IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF PENNSYLVANIA

 DAMANEISHA WALKER,                              )       Civil Division
                                                 )
                    Plaintiff,                   )       No. 2:20-cv-1629
     v.                                          )
                                                 )
 DIALAMERICA MARKETING, INC.                     )
                                                 )       JURY TRIAL DEMANDED
                    Defendant.                   )
                                                 )
                                                 )

                                            COMPLAINT

          AND NOW COMES Plaintiff Damaneisha Walker (“Plaintiff”), by and through her

undersigned counsel, and brings this Complaint seeking legal and equitable relief for unlawful

sexual harassment, assault, hostile work environment, retaliation, and wrongful termination

against Defendant DialAmerica Marketing, Inc. (“DialAmerica” or “Defendant”) in violation of

Title VII of the Civil Rights Act of 1964 (“Title VII”), as well as pendent state law claims arising

under the provisions of the laws of this Commonwealth, to wit, the Pennsylvania Human Relations

Act, 42 P.S. § 951, et seq. (hereinafter referred to as “PHRA”), stating as follows:

                                   JURISDICTION AND VENUE

          1.       Jurisdiction is invoked pursuant to 28 U.S.C. §§ 1331, 1332 and 1391. This action

is authorized and instituted pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42

U.S.C. § 2000e et seq. (“Title VII”) and the PHRA.

          2.       The unlawful employment practices and sexual harassment were committed by the

Defendants in Green Tree, Pennsylvania, where Plaintiff worked for Defendant in or around

Allegheny County, Pennsylvania. Therefore, the United States District Court for the Western




                                                     1
             Case 2:20-cv-01629-MJH Document 1 Filed 10/27/20 Page 2 of 12




District of Pennsylvania is the proper venue for the action under 42 U.S.C. § 2000e-5(f) and 28

U.S.C. §1391(b).

        3.       Plaintiff timely exhausted her administrative remedies by filing a charge on January

28, 2020 with the United States Equal Employment Opportunity Commission (“EEOC”) at Charge

No. 533-2020-00878. Plaintiff’s Charge is incorporated by reference as if fully set forth herein.

On July 29, 2020, the EEOC mailed Plaintiff a Dismissal and Notice of Rights letter (the “Right

to Sue” letter) advising her of the right to bring this action. Plaintiff has filed the instant suit within

90 days of receipt of the Right to Sue letter.

        4.       Defendant is an employer within the meaning of Title VII.

                                               PARTIES

        5.       Plaintiff is a 31-year-old female individual who resides at 90 East Crafton Ave,

Crafton, Pennsylvania.

        6.       At all relevant times hereto, Defendant is a privately-owned domestic call center

with offices throughout the country, including 2 Parkway Center, 2nd Floor, Suite 200, Green Tree,

Pennsylvania.

                                                 FACTS

        7.       Plaintiff incorporates by reference the allegations contained in the foregoing

paragraphs as though fully set forth herein at length.

        8.       Plaintiff was hired by DialAmerica on October 22, 2019 and was employed by the

Company until December 21, 2019.

        9.       During her employment at DialAmerica, Ms. Walker completed all job functions,

roles and responsibilities of a Customer Service Representative in at least a satisfactory manner,

often exceeding expectations. Ms. Walker had never received a negative performance evaluation,




                                                     2
         Case 2:20-cv-01629-MJH Document 1 Filed 10/27/20 Page 3 of 12




letter of concern, or disciplinary action with the exception of a retaliatory warning she was given

for allegedly being unprofessional on a call.

       10.     This one and only warning coincidently occurred on the day Ms. Walker

complained to upper management about the repeated sexual harassment she was forced to endure

at DialAmerica.

       11.     Nonetheless, during the course of her employment at DialAmerica, Ms. Walker was

subjected by DialAmerica, through the actions of namely Tyrone Turner, a fellow co-worker, to a

hostile work environment, including ongoing sexual harassment.

       12.     When Ms. Walker began her employment at DialAmerica she underwent a training

class that was taught by her supervisor, Brenda Montrose. Along with Ms. Walker, Leal Jackson

and Tyrone Turner also attended the training class at DialAmerica.

       13.     From the onset of Ms. Walker’s training, fellow employee Tyrone Turner openly

sexually harassed Ms. Walker without any intervention by Ms. Montrose or any other DialAmerica

management.

       14.     During the training classes, Ms. Walker was told by Mr. Turner that “her ass was

fat” and that he “wanted to see how her pussy felt.” Mr. Turner made comments like this to Ms.

Walker on a daily basis at DialAmerica.

       15.     Ms. Walker first reported Mr. Turner’s behavior to Ms. Montrose on or around

October 22, 2019. Ms. Montrose failed to take any action against Mr. Turner and failed to report

this complaint by Ms. Walker to DialAmerica management.

       16.     Mr. Turner’s crude sexual comments continued, and Ms. Walker reported Mr.

Turner’s behavior to Ms. Montrose on three (3) other occasions. Despite Ms. Walker’s further




                                                 3
            Case 2:20-cv-01629-MJH Document 1 Filed 10/27/20 Page 4 of 12




reports of sexual harassment, Ms. Montrose failed to take any measures to investigate Ms.

Walker’s complaints.

          17.   The sexual harassment escalated to physical assault on or around November 18,

2019. While Ms. Walker was on the phone with a client, Mr. Turner continued to antagonize Ms.

Walker with crude sexual comments. Having reached her breaking point with Mr. Turner’s

completely inappropriate behavior, Ms. Walker told Mr. Turner to “stop fucking talking to [her.]”

It was at this point that Mr. Turner became so enraged that he threw an object at Ms. Walker nearly

striking her. Mr. Turner then stood up from his chair and got in the face of Ms. Walker asking her

if she wanted to “fight him.” Mr. Turner then told her that he would be waiting for her at the bus

stop that night after her shift ended. Fearful of her life, Ms. Walker was forced to take an Uber to

her home, because fellow co-worker, Leal Jackson, informed her that Mr. Turner was in fact

waiting for her at the bus stop.

          18.   On November 19, 2020, the morning after the assault, Ms. Walker was still shaken

and immediately reported the incident to Senior Manager Westley Craig. Having been frustrated

by the lack of action by Ms. Montrose despite Ms. Walker’s numerous complaints, Ms. Walker

felt like she had no other choice but to reach out to upper management.

          19.   During that conversation on November 19, 2020, Mr. Craig informed Ms. Walker

that Ms. Montrose had not reported any of Ms. Walker’s complaints to him and Mr. Craig

subsequently had Ms. Walker complete a written statement detailing the sexual harassment by Mr.

Turner.

          20.   Later that day, in a clear act of retaliation, Ms. Montrose informed Ms. Walker that

she was being given a final warning for being unprofessional on a call with a client. Ms. Walker

had no prior warnings or disciplinary action while employed at DialAmerica.




                                                  4
         Case 2:20-cv-01629-MJH Document 1 Filed 10/27/20 Page 5 of 12




       21.     As a result of the continuous and escalating sexual harassment, assault, and hostile

work environment described in the forgoing non-exhaustive summary, and despite Ms. Walker’s

numerous positive contributions to DialAmerica as a Customer Service Representative, Ms.

Walker eventually reached her breaking point.

       22.     DialAmerica unlawfully permitted the sexual harassment of, and subsequent

retaliation against, Ms. Walker to occur, which resulted in physical manifestations of stress,

depression and anxiety, and made the work environment so unbearable that Ms. Walker had no

other choice but to resign on December 21, 2019.

       23.     The Company’s leadership and employees, specifically Ms. Montrose, allowed Ms.

Walker to be sexually harassed for months, which eventually resulted in assault and threats of

other physical violence, and failed to remedy the horrific, unlawful and harassing conduct by a

DialAmerica employee towards her.

       24.     The stress from the sexual harassment and threats of physical violence that Plaintiff

was forced to endure while employed at DialAmerica caused her to suffer a miscarriage on

December 15, 2019.

       25.     Plaintiff continues to suffer from significant mental and physical symptoms as a

result of the sexual harassment, retaliation and hostile treatment to which the DialAmerica had

subjected her including but not limited to anxiety, stress, and depression, PTSD.

       26.     Plaintiff’s stress, anxiety and depression developed as a result of the egregious

discrimination, retaliation, sexual harassment and hostile work environment to which Mr. Turner

and Defendant had subjected Plaintiff during her employment at DialAmerica.

       27.     At all times relevant hereto, Defendant was Plaintiff’s employer, and was an

employer within the meaning of and subject to anti-discrimination and anti-retaliation statutes.




                                                 5
          Case 2:20-cv-01629-MJH Document 1 Filed 10/27/20 Page 6 of 12




       28.     Plaintiff is in a protected class under Title VII and the PHRA at the time the acts of

discrimination and retaliation occurred.

       29.     At all relevant times hereto, DialAmerica acted or failed to act by and through its

duly authorized agents, servants, and employees, who conducted themselves within the scope and

course of their employment.

                                    COUNT I
             TITLE VII VIOLATION – HOSTILE WORK ENVIORNMENT AND
                            SEXUAL DISCRIMINATION

       30.     Plaintiff incorporates by reference the allegations contained in the foregoing

paragraphs as though fully set forth herein at length.

       31.     At all times relevant, Defendant was an “employer” within the meaning of Section

701(b) of Title VII.

       32.     Plaintiff was subjected to a hostile work environment and was intentionally

discriminated against on the basis of her sex, in violation of Title VII.

       33.     Moreover, the discriminatory conduct and sexual harassment to which Plaintiff was

subjected, as described above, was pervasive and regular.

       34.     The discriminatory conduct and sexual harassment to which Plaintiff was

subjected, as described above, has caused Plaintiff substantial harm, including but not limited to

emotional distress, mental anguish, anxiety, humiliation, embarrassment, pain and suffering,

discomfort and inconvenience. In addition, Defendant’s failure to maintain a workplace free of

sexual harassment and failure to take prompt remedial action to address the hostile work

environment to which Plaintiff was subjected has caused Plaintiff to suffer medical expenses and

a loss of earnings.




                                                  6
            Case 2:20-cv-01629-MJH Document 1 Filed 10/27/20 Page 7 of 12




          35.   The discriminatory conduct and sexual harassment to which Plaintiff was

subjected, as described above, would have detrimentally affected a reasonable person in Plaintiff’s

position.

          36.   Defendant knew or should have known about the discriminatory conduct and sexual

harassment which Plaintiff was subjected and failed to take appropriate remedial action.

          37.   Defendant’s failure to maintain a workplace free of sexual harassment and a failure

to take prompt remedial action to address the hostile work environment to which Plaintiff was

subjected was intentional, malicious and in reckless indifference to Plaintiff’s protected federal

rights.

          38.   As a result of Defendant’s unlawful discrimination, Plaintiff has suffered damages

asset forth herein.

          39.   Defendant’s egregious and deplorable treatment of Plaintiff throughout her career

at DialAmerica constitutes conduct and employment practices made illegal under Title VII of the

Civil Rights Act of 1964, 42 U.S.C. §2000e-2(a)(1), and the Pennsylvania Human Relations Act.

          40.   Defendant’s conduct described above had the purpose and effect of depriving

Plaintiff of the rights enjoyed by individuals outside her protected class and, therefore, was in

violation of Title VII and the PHRA.

          41.   As a direct and proximate result of the discrimination, disparate treatment, sexual

harassment, retaliation and hostile work environment which Plaintiff suffered while employed by

Defendant, Plaintiff became physically and mentally unable to continue to work at DialAmerica

as the hostile work environment had become so severe and pervasive.

          42.   As a direct and proximate result of the discrimination, disparate treatment, sexual

harassment, retaliation and hostile work environment which Plaintiff suffered while employed by




                                                 7
          Case 2:20-cv-01629-MJH Document 1 Filed 10/27/20 Page 8 of 12




Defendant, Plaintiff has suffered not only tangible economic loss in the form of lost back pay and

benefits and potential lost front pay and benefits, but also substantial emotional and physical

distress, embarrassment and humiliation, and pain and suffering, and is entitled to compensatory

damages for these injuries, in addition to the tangible economic losses she has suffered and will

continue to suffer.

       WHEREFORE, Plaintiff seeks the damages set forth in the ad damnum clause of this

Complaint, infra.

                             COUNT II
PHRA – DISCRIMINATION, RETALIATION and HOSTILE WORK ENVIRONMENT

       43.     Plaintiff incorporates by reference the allegations contained in the foregoing

paragraphs as though fully set forth herein at length

       44.     This is an action arising under the provisions of the laws of the PHRA and this

Honorable Court has, and should, exercise pendent jurisdiction over the same because the cause

of action set forth in this COUNT II arises out of the same facts, events and circumstances as in

the above COUNT I, and therefore judicial economy and fairness dictate that this COUNT II be

brought in this same Complaint.

       45.     At all times relevant, Defendant was an “employer” within the meaning of Section

954(b) of the PHRA.

       46.     By engaging in the creation and fostering of a sexually hostile work environment,

Defendant violated Section 955(a) of the PHRA which prohibits discrimination and harassment

based upon sex with regard to the continuation and tenure of employment.

       47.     Plaintiff was subjected to a hostile work environment and was intentionally

discriminated against on the basis of her sex, in violation of the PHRA.




                                                 8
            Case 2:20-cv-01629-MJH Document 1 Filed 10/27/20 Page 9 of 12




          48.   The discriminatory conduct and sexual harassment which Plaintiff was subjected,

as described above, was pervasive, severe and regular.

          49.   The discriminatory conduct and sexual harassment which Plaintiff was subjected,

as described above, has caused Plaintiff substantial harm, including but not limited to emotional

distress, mental anguish, anxiety, humiliation, embarrassment, pain and suffering, discomfort and

inconvenience. In addition, Defendant’s failure to maintain a workplace free of sexual harassment

and its failure to take prompt remedial action to address the hostile work environment to which

Plaintiff was subjected has caused Plaintiff to suffer a loss of earnings and medical expenses.

          50.   The discriminatory conduct and sexual harassment to which Plaintiff was

subjected, as described above, would have detrimentally affected a reasonable person in Plaintiff’s

position.

          51.   Defendant knew or should have known about the discriminatory conduct and sexual

harassment to which Plaintiff was subjected and failed to take appropriate remedial action.

          52.   Defendant’s failure to maintain a workplace free of sexual harassment and a failure

to take prompt remedial action to address the hostile work environment which Plaintiff was

subjected was intentional, malicious and in reckless indifference to Plaintiff’s protected state

rights.

          53.   Plaintiff engaged in a protected activity as described by Section 955(d) of the

PHRA, which includes the opposition of any practice forbidden by the PHRA or the making of a

charge under the PHRA.

          54.   Defendant was aware of Plaintiff’s protected activity as Plaintiff complained

multiple times to her supervisor, Ms. Montrose, and DialAmerica management about the ongoing




                                                 9
           Case 2:20-cv-01629-MJH Document 1 Filed 10/27/20 Page 10 of 12




discrimination, retaliation, sexual harassment and hostile which she suffered at the hands of Mr.

Turner.

          55.   Plaintiff suffered an adverse employment action, in that Defendant accused her of

misconduct to substantiate otherwise unjustifiable discipline, immediately after Plaintiff reported

to DialAmerica’s upper management the history of discrimination, hostile work environment and

sexual harassment against Plaintiff, which eventually resulted in a wrongful termination, via a

constructive discharge, as the work environment for Plaintiff had become so hostile, severe and

pervasive that any reasonable person would not be able to tolerate such horrific working conditions

for the extended period of time which Plaintiff had endured.

          56.   Defendant’s retaliatory conduct towards Plaintiff as a result of her engaging in a

protected activity remains a violation of the PHRA.

          57.   Defendant’s retaliatory conduct toward Plaintiff was intentional, malicious and in

reckless indifference to Plaintiff’s protected state rights.




                                                   10
        Case 2:20-cv-01629-MJH Document 1 Filed 10/27/20 Page 11 of 12




                                     DEMAND FOR JURY

       WHEREFORE, Plaintiff demands judgment against Defendants, and damages in excess of

$75,000 as follows:

       a. That Plaintiff be awarded actual and consequential damages to make Plaintiff whole

          including back pay with prejudgment interest, front pay and compensation for lost

          benefits, in an amount to be proven at trial, and other affirmative relief necessary to

          eradicate the effects of Plaintiff’s damages associated with Defendant’s discrimination,

          retaliation, sexual harassment and hostile treatment of Plaintiff pursuant to Title VII

          and PHRA, plus interest;

       b. That Plaintiff be awarded compensatory damages to compensate for all costs associated

          with the discrimination, retaliation, sexual harassment and hostile work environment

          including lost wages and medical expenses;

       c. That Plaintiff be awarded nominal damages;

       d. That Plaintiff be awarded punitive damages in an amount sufficient to punish

          Defendant for its intentional, wanton and malicious conduct and to deter similar

          misconduct;

       e. That Plaintiff be awarded the costs of this litigation, including reasonable attorney’s

          fees; and

       f. That Plaintiff be awarded such further relief as deemed to be just and proper.

Date: October 27, 2020




                                               11
Case 2:20-cv-01629-MJH Document 1 Filed 10/27/20 Page 12 of 12




                            Respectfully Submitted,


                            /s/ Brian P. Benestad
                            Brian P. Benestad, Esquire
                            Pa. I.D. 208857
                            HKM EMPLOYMENT ATTORNEYS LLP
                            220 Grant Street
                            Suite 401
                            Pittsburgh, PA 15219
                            412.485.0133
                            bbenestad@hkm.com

                            JURY TRIAL DEMANDED




                              12
